--------------------------------------------------------------------------------

EXHIBIT 10.5
AMENDMENT
TO THE
BIG LOTS, INC. AMENDED AND RESTATED DIRECTOR STOCK OPTION PLAN


This Amendment to the Big Lots, Inc. Amended and Restated Director Stock Option
Plan (“Amendment”) is made effective as of March 5, 2008.


WHEREAS, Big Lots, Inc. (“Company”) adopted the Big Lots, Inc. Amended and
Restated Director Stock Option Plan (“Plan”);


WHEREAS, the Board believes that it is in the best interest of the Company and
desires to amend the Plan to: (i) allow all Plan participants one (1) year after
termination of service as an Outside Director to exercise all of the
participant’s vested Options; and (ii) accelerate all of the Plan participant’s
unvested stock options upon (a) the participant’s death or permanent and total
disability while serving as an Outside Director or (b) reaching the date of the
Company’s annual meeting of shareholders next following the participant’s 70th
birthday while serving as an Outside Director;


WHEREAS, the acceleration upon reaching the date of the Company’s annual meeting
of shareholders next following the Plan participant’s 70th birthday shall not be
dependent upon the Outside Director’s reelection at or continued service beyond
such annual meeting of shareholders;


WHEREAS, pursuant to Section 16 of the Plan, the Company may amend the Plan at
any time, except that no amendment to the Plan shall be made within six (6)
months of any previous amendment and that no amendment shall be made without the
approval of the Company’s shareholders if such amendment would (i) cause the
Plan not to comply with Rule 16(b)-3 under the Securities Exchange Act of 1934
or (ii) cause the Common Stock of the Company to be delisted upon any stock
exchange; and


WHEREAS, such amendments are not prohibited by the Plan, such amendments do not
constitute material modifications under Section 162(m) of the Internal Revenue
Code or the applicable rules of the New York Stock Exchange, and such amendments
do not require shareholder approval.


NOW, THEREFORE, the Company, acting through its Board of Directors, amends the
Plan as follows:


1.
Defined Terms; References.  Capitalized terms used but not otherwise defined in
this Amendment shall have the respective meanings ascribed to them in the
Plan.  Each reference to “hereof,” “hereunder,” “herein,” “hereby,” and similar
references contained in the Plan, and each reference to “the Plan” and similar
references contained in the Plan, shall refer to the Plan as and to the extent
amended hereby.

 
 
 

--------------------------------------------------------------------------------

 

2.
Amendment of Plan.

 
 
a.
The third and fourth paragraphs of Section 9 of the Plan are hereby deleted in
their entirety and restated as follows:

 
Notwithstanding anything to the contrary in this Plan, all unvested Options
shall immediately become Vested upon (a) the participant’s death or permanent
and total disability (within the meaning of Section 22(e)(3) of the Code) while
serving as an Outside Director or (b) reaching the date of the Company’s annual
meeting of shareholders next following the participant’s 70th birthday while
serving as an Outside Director.
 
 
If a participant to whom an Option has been granted shall die or become
permanently and totally disabled (within the meaning of Section 22(e)(3) of the
Code) while serving as an Outside Director or otherwise cease to be an Outside
Director, such Option may be exercised by the participant or the participant’s
personal representative only within one (1) year after the date the participant
died, became permanently and totally disabled or otherwise ceased to be an
Outside Director (but no later than the end of the fixed term of the Option) and
only for the number of shares of Common Stock for which the Option could have
been exercised at the time the participant died, became permanently and totally
disabled or otherwise ceased to be an Outside Director.

 
 
3.
Effectiveness of Amendment.  This Amendment shall become effective as of the
Effective Date.  Upon and to the extent of the effectiveness hereof, the Plan
shall be amended hereby in accordance with the terms hereof, and this Amendment
and the Plan shall hereafter be one agreement and any reference to the Plan in
any document, instrument, or agreement shall hereafter mean and include the Plan
as amended hereby.  In the event of irreconcilable inconsistency between the
terms or provisions hereof and the terms or provisions of the Plan, the terms
and provisions hereof shall control.  Except as specifically amended by the
provisions hereof, the Plan shall remain in full force and effect.

 
 
IN WITNESS WHEREOF, this Amendment is hereby adopted by the Company.
 



 
BOARD OF DIRECTORS OF
 
BIG LOTS, INC.
       
By:
/s/ Steven S. Fishman
 
Name:
Steven S. Fishman
 
Title:
Chairman, CEO and President





--------------------------------------------------------------------------------